DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/23/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3, 4, 5, 9, 16, and 19 are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Kimura (US 2018/0227481).
Regarding claim 1, Kimura discloses an image capturing apparatus (digital camera) (Kimura, figs. 1A, 1B) comprising:
a memory device (storage medium) that stores a set of instructions (computer executable instructions) (Kimura, par [0053]); and
at least one processor (circuit 5) (Kimura, fig. 1B, par [0053]) that executes the set of instructions to function as:
a first detection unit (gaze detection circuit 15) configured to detect a position (gazing position) of a gazing point (gazing point in the gaze region) in an image based on a line-of-sight of a user (Kimura, figs. 1A, 1B, par [0017], wherein a gazing point by a user is detected);
a first setting unit (gaze detection circuit 15) configured to set an object detection range (gaze region, i.e. marker 22) based on the position (gazing position) of the gazing point and an image capturing condition (instruction in step s140) (Kimura, fig. 3, par [0017, 0023, 0042], wherein gaze region is set based on gazing position and instruction in step s140);
a second detection unit (circuit 5) configured to detect a feature area (object region) from the image (Kimura, fig. 1B, par [0029, 0033], wherein object region is detected for image recognition in steps s190 and s250); and
a second setting unit (circuit 5) configured to set a focus detection area (focus detection region) based on a position of the feature area (a position of object region, i.e. tracking marker 23) included in the object detection range (gaze region, i.e. marker 22) (Kimura, figs. 3, 4A, 4B, par [0017, 0029, 0040-0041], wherein a focus detection region is set based on a position of object region, i.e. marker 22 and the gaze region, i.e. marker 22).
Regarding claim 3, Kimura discloses aforementioned limitations of the parent claim. Additionally, Kimura discloses:
the image capturing condition (instruction in step s140) is at least either one of a size and a shape (shape of marker 23) of a focus detection area (focus detection area) that is set with a specification of a user (user instruction) (Kimura, fig. 4B, par [0042], wherein with user instruction, marker 23, i.e. a cross, is displayed for focus processing).
Regarding claim 4, Kimura discloses aforementioned limitations of the parent claim. Additionally, Kimura discloses:
in a case where a predetermined amount or more of the feature area (object region, i.e. marker 23) is not included in the object detection range (gaze region, i.e. marker 22), the second setting unit (circuit 5) does not change a focus detection area (object 24) (Kimura, fig. 4C, par [0043-0044], wherein circuit 5 does not change a focus detection for object 24).
Regarding claim 5, Kimura discloses aforementioned limitations of the parent claim. Additionally, Kimura discloses:
in a case where a predetermined amount or more of the feature area (object region, i.e. marker 23) is not included in the object detection range (gaze region, i.e. marker 22), the second setting unit (circuit 5) sets a focus detection area (object region 24) based on the position of the gazing point (gazing point in the gaze region, i.e. marker 22) (Kimura, fig. 4C, par [0043-0044], wherein circuit 5 sets object region 24 for focus processing based on marker 22).
Regarding claim 9, Kimura discloses aforementioned limitations of the parent claim. Additionally, Kimura discloses:
the image capturing condition is a degree of certainty (reliability of gaze region in step S200) of the position of the gazing point detected by the first detection unit (Kimura, fig. 3, par [0028, 0033]), and
wherein, in a case where the degree of certainty (reliability of gaze region in step S200) of the position of the gazing point is a first degree (less than a threshold) of certainty, the first setting unit (gaze detection circuit 15) sets the object detection range (gaze region, i.e. marker 22) wider than (wider than due object tracking without position of gaze region) the object detection range that is set in a case where the degree of certainty is a second degree of certainty (equal or larger than threshold) that is greater in a degree of certainty of the position of the gazing point than the first degree of certainty (Kimura, fig. 3, par [0028, 0033, 0034], wherein gaze region is wider than due object tracking without position of gaze region).
Regarding claim 16, Kimura discloses aforementioned limitations of the parent claim. Additionally, Kimura discloses:
the image capturing condition (condition at step S140) is followability of an object (focus processing for an object) in a focus adjustment operation (Kimura, fig. 3, par [0024], wherein focus processing for an object is performed in accordance with switch S1), and
wherein the first setting unit (gaze detection circuit 15) determines a size of the object detection range (size of gaze region in step S160, i.e. marker 22) based on a degree of intensity of the followability (a degree of focus processing for an object) (Kimura, figs. 1B, 3, 4, par [0024, 0027], wherein size of gaze region in step S160, i.e. marker 22 is determined).
Regarding claim 19, the same ground of rejection as in claim 1 is applied.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 6, 7, and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Kimura (US 2018/0227481) in view of Otani (US 2002/0057908).
Regarding claim 2, Kimura discloses aforementioned limitations of the parent claim. However, Kimura does not disclose:
the image capturing condition is an autofocus area mode,
wherein the autofocus area mode includes at least a first mode in which a focus detection area having a first size is arranged in the image and a second mode in which a focus detection area having a second size larger than the first size is arranged in the image, and
wherein, in the second mode, the first setting unit sets the object detection range to be wider than the object detection range to be set in the first mode.
On the other hand, in the same endeavor, Otani discloses:
the image capturing condition is an autofocus area mode (automatic AF point selecting mode) (Otani, par [0091]),
wherein the autofocus area mode (automatic AF point selecting mode) includes at least a first mode (first mode) in which a focus detection area (area corresponding to points 304 and 305) having a first size (first size) is arranged in the image and a second mode (second mode) in which a focus detection area (area corresponding to points 301, 302, 303 and 306) having a second size (second size) larger (larger) than the first size is arranged in the image (Otani, fig. 28B, wherein area corresponding to points 301, 302, 303 and 306 is larger than area corresponding to points 304 and 305), and
wherein, in the second mode (second mode), the first setting unit (cpu 100) sets the object detection range (hatched area in fig. 20A) to be wider (wider) than the object detection range (hatched area in fig. 20B) to be set in the first mode (first mode) (Otani, figs. 7C, 20A, 20B, par [0149, 0194], wherein hatched area in fig. 20A is wider than hatched area in fig. 20B).
Therefore, it would have been obvious to an artisan before the effective filing date of the current application to incorporate the disclosure by Otani into the apparatus by Kimura so as to achieve the invention as claimed because such incorporation capable of selecting a proper AF point selected even if the actually detected line of sight deviates significantly from the observer's intention and capable of reducing the time required for selecting the AF point (Otani, par [0014]).
Regarding claim 6, Kimura discloses aforementioned limitations of the parent claim. However, Kimura does not disclose:
a smoothing unit configured to smooth, based on a plurality of positions of gazing points detected in a predetermined period, a position of a gazing point,
wherein the smoothing unit smooths a position such that a smoothing effect becomes greater as a size of the focus detection area becomes smaller.
On the other hand, in the same endeavor, Otani discloses:
a smoothing unit (cpu 100) configured to smooth, based on a plurality of positions of gazing points (positions in gazing point areas) detected in a predetermined period, a position of a gazing point (position in gazing point area) (Otani, figs. 7C, 18C-18D, par [0140], wherein a position in a gazing point area is smoothed on the basis of a plurality of positions in gazing point areas, i.e. positions in hatched areas),
wherein the smoothing unit (cpu 100) smooths a position such that a smoothing effect becomes greater (greater) as a size (size corresponding to AF points 301, 302, 303, 306, 307) of the focus detection area becomes smaller (size of corresponding points 301, 302, and 307), (Otani, figs. 7C, 18C-18D, par [0134, 0140], wherein size of corresponding points 301, 302, and 307 is smaller than size corresponding to AF points 301, 302, 303, 306, 307).
Therefore, it would have been obvious to an artisan before effective filing date of the current application to incorporate the disclosure by Otani into the apparatus by Kimura so as to achieve the invention as claimed because such incorporation capable of selecting a proper AF point selected even if the actually detected line of sight deviates significantly from the observer's intention and capable of reducing the time required for selecting the AF point (Otani, par [0014]).
Regarding claim 7, Kimura discloses aforementioned limitations of the parent claim. However, Kimura does not disclose:
a calibration unit configured to acquire dispersion of a plurality of positions of the gazing points detected by the first detection unit; and a first storage unit configured to store the dispersion of the plurality of positions of the gazing points acquired by the calibration unit, wherein the image capturing condition is the dispersion of the plurality of positions of the gazing points stored in the first storage unit.
On the other hand, in the same endeavor, Otani discloses:
a calibration unit (cpu 100) configured to acquire dispersion (dispersion) of a plurality of positions of the gazing points (positions in gazing point areas) detected by the first detection unit (cpu 100) (Otani, figs. 7C, fig. 11, par [0052, 0126], wherein dispersion of positions in gazing point areas is acquired); and
a first storage unit (storage circuit) configured to store the dispersion of the plurality of positions of the gazing points (positions in gazing point areas) acquired by the calibration unit (Otani, figs. 7C, fig. 11, par [0052, 0033, 0126], wherein a table for dispersion of positions in gazing point areas is stored),
wherein the image capturing condition (coordinate of gazing point areas) is the dispersion of the plurality of positions of the gazing points stored in the first storage unit (Otani, figs. 7C, fig. 11, par [0052, 0033, 0126], wherein coordinate of gazing point areas are stored).
Therefore, it would have been obvious to an artisan before effective filing date of the current application to incorporate the disclosure by Otani into the apparatus by Kimura so as to achieve the invention as claimed because such incorporation capable of selecting a proper AF point selected even if the actually detected line of sight deviates significantly from the observer's intention and capable of reducing the time required for selecting the AF point (Otani, par [0014]).
Regarding claim 8, Kimura discloses aforementioned limitations of the parent claim. However, Kimura does not disclose:
a third detection unit configured to detect an attitude of the image capturing apparatus; a calibration unit configured to acquire dispersion of a plurality of positions of the gazing points detected by the first detection unit; and a second storage unit configured to store the dispersion of the plurality of positions of the gazing points acquired by the calibration unit in association with the attitude detected by the attitude detection unit, wherein the image capturing condition is the dispersion of the plurality of positions of the gazing points associated with the attitude detected by the third detection unit stored in the second storage unit.
On the other hand, in the same endeavor, Otani discloses:
a third detection unit (cpu 100) configured to detect an attitude (camera in regular position)  of the image capturing apparatus (Otani, figs. 7C, 14, par [0129]);
a calibration unit (cpu 100) configured to acquire dispersion (dispersion) of a plurality of positions of the gazing points (positions in gazing point areas) detected by the first detection unit (Otani, figs. 7C, fig. 14, par [ 0126], wherein dispersion of positions in gazing point areas is acquired); and
a second storage unit (storage circuit) configured to store the dispersion of the plurality of positions of the gazing points (positions in gazing point areas) acquired by the calibration unit in association with the attitude (camera in regular position) detected by the attitude detection unit (Otani, figs. 7C, fig. 14, par [ 0126], wherein dispersion of positions in gazing point areas is stored as a table),
wherein the image capturing condition (coordinate of gazing point areas) is the dispersion of the plurality of positions of the gazing points (positions in gazing point areas) associated with the attitude (camera in regular position) detected by the third detection unit stored in the second storage unit (Otani, figs. 7C, fig. 14, par [ 0126], wherein dispersion of positions in gazing point areas is stored as a table).
Therefore, it would have been obvious to an artisan before effective filing date of the current application to incorporate the disclosure by Otani into the apparatus by Kimura so as to achieve the invention as claimed because such incorporation capable of selecting a proper AF point selected even if the actually detected line of sight deviates significantly from the observer's intention and capable of reducing the time required for selecting the AF point (Otani, par [0014]).
Allowable Subject Matter
Claims 10-15, 17, and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 10, the prior art of records neither anticipates nor renders obvious, in combination with other claim limitation, the claim language of “the image capturing condition is a recording mode, and wherein, in a case where the recording mode is a moving image recording mode, the first setting unit sets the object detection range wider than the object detection range that is set in a case where the recording mode is a still image recording mode.”
Regarding claim 11, the claim is objected to as being dependent on claim 10.
Regarding claim 12, the prior art of records neither anticipates nor renders obvious, in combination with other claim limitation, the claim language of “wherein the image capturing condition is a movement of an object detected, and wherein, in a case where an object is a moving object, the first setting unit sets the object detection range wider than the object detection range that is set in a case where the object is not a moving object.”
Regarding claim 13, the claim is objected to as being dependent on claim 12.
Regarding claim 14, the prior art of records neither anticipates nor renders obvious, in combination with other claim limitation, the claim language of “the image capturing condition is whether or not the image capturing apparatus is being panned, and wherein, in a case where the image capturing apparatus is being panned, the first setting unit sets the object detection range wider than the object detection range that is set in a case where the image capturing apparatus is not being panned.”
Regarding claim 15, the claim is objected to as being dependent on claim 14.
Regarding claim 17, the prior art of records neither anticipates nor renders obvious, in combination with other claim limitation, the claim language of “the followability is a degree of following sensitivity for change in an object speed, and wherein, in a case where the degree of following sensitivity for change in the object speed is a first degree of following sensitivity, the first setting unit sets the object detection range wider than the object detection range that is set in a case where the degree of following sensitivity is a second degree of following sensitivity that is lower than the first degree of following sensitivity.”
Regarding claim 18, the prior art of records neither anticipates nor renders obvious, in combination with other claim limitation, the claim language of “the followability is a degree of object changeability, wherein, in a case where the degree of object changeability is a first degree of object changeability, the first setting unit sets the object detection range narrower than the object detection range that is set in a case where the degree of object changeability is a second degree of object changeability that is lower than the first degree of object changeability.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Uchiyama et al (US 5,333,029) discloses a camera includes a photo-taking lens, an automatic focus adjusting device for effecting the automatic focus adjustment of the photo-taking lens, an eye-gaze detecting device for detecting the photographer's eye-gaze position in a finder field corresponding to a photographing picture plane, and producing an eye-gaze detection signal corresponding to the eye-gaze position, a focus adjustment signal producing device for outputting a plurality of focus adjustment signals corresponding to a plurality of detection areas in the photographing picture plane, and a control signal producing device for producing a control signal for controlling the automatic focus adjusting means, on the basis of the eye-gaze detection signal and the focus adjustment signals. The control signal producing device produces the control signal on the basis of the plurality of focus adjustment signals corresponding to the plurality of detection areas when the eye-gaze position indicated by the eye-gaze detection signal is at a position between the plurality of detection areas.
Ono (US 2016/0323504) discloses an auto-tracking imaging apparatus, and particularly relates to an auto-tracking imaging apparatus capable of simultaneously capturing a wide-angle image and a telephoto image.
Odaka (US 5,614,985) discloses camera with device for detecting line of sight.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUAN H LE whose telephone number is (571)270-1130. The examiner can normally be reached Mon-Fri 9:00 am- 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lin Ye can be reached on 5712727372. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.












Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TUAN H LE/           Examiner, Art Unit 2697                                                                                                                                                                                             

/LIN YE/           Supervisory Patent Examiner, Art Unit 2697